UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 24, 2014 (March 24, 2014) WILESS CONTROLS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-54093 (Commission File No.) 3450 St. Denis Suite 202 Montreal, Quebec Canada H2X 3L3 (Address of principal executive offices and Zip Code) (514) 904-2333 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On March 1,2014, we entered into a convertible promissory note with Capex Investment Limited(the "Investor"), wherein the Investor will make available to us a under convertible promissory note (the "Note") the aggregate principal amount of $150,000, bearing simple interest of 10.0% per annum. The transaction closed on March 3, 2014. Any outstanding principal and accrued interest shall become due onSeptember 3, 2014. The terms of the Note provide the Investors with certain rights to convert all or a portion of the outstanding principal and accrued interest into fully paid and non-assessable shares of our common stock at a discount to our market price during a certain period of time in the future. Item 1.02Termination of a Material Definitive Agreement. On March 4, 2014, weused proceeds from the Capex Convertible Noteto repay all of our convertible loans with Asher Enterprises Inc. and we have completed our convertible loans obligations thereon. Item 2.03Creation of Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On March 2, 2014, we entered into a convertible promissory note with Capex Investment Limited(the "Investor"), wherein the Investor will make available to us a under convertible promissory note (the "Note") the aggregate principal amount of $150,000, bearing simple interest of 10.0% per annum. The transaction closed on March 3, 2014. Any outstanding principal and accrued interest shall become due onSeptember 3, 2014.The terms of the Note provide the Investors with certain rights to convert all or a portion of the outstanding principal and accrued interest into fully paid and non-assessable shares of our common stock at a discount to our market price during a certain period of time in the future. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibit Document Description Loan Agreement Capex. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 24th day of March, 2014. WILESS CONTROLS INC. BY: MICHEL ST-PIERRE Michel St-Pierre Principal Executive Officer and member of the Board of Directors - 3 -
